UNPUBLISHED

UNITED STATES COURT OF APPEALS
                FOR THE FOURTH CIRCUIT


UNITED STATES OF AMERICA,              
                 Plaintiff-Appellee,
                 v.
                                               No. 01-4943
BEVERLY A. CLAIBORNE, JR., a/k/a
BJ, a/k/a Tyrone Crooks,
               Defendant-Appellant.
                                       
           Appeal from the United States District Court
         for the Eastern District of Virginia, at Richmond.
            Richard L. Williams, Senior District Judge.
                           (CR-99-297)

                      Submitted: May 14, 2002

                      Decided: May 31, 2002

 Before WILLIAMS, MICHAEL, and TRAXLER, Circuit Judges.



Affirmed by unpublished per curiam opinion.


                            COUNSEL

Cary B. Bowen, D. Gregory Carr, Aileen F. Tucker, BOWEN, BRY-
ANT, CHAMPLIN & CARR, Richmond, Virginia, for Appellant.
Paul J. McNulty, United States Attorney, David T. Maguire, Assistant
United States Attorney, G. Russell Stone, Special Assistant United
States Attorney, Richmond, Virginia, for Appellee.
2                    UNITED STATES v. CLAIBORNE
Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).


                              OPINION

PER CURIAM:

   Beverly A. Claiborne, Jr., appeals his convictions and sentences for
conspiracy to distribute cocaine base and heroin; five counts of pos-
session with intent to distribute cocaine base; distribution of heroin;
murder in aid of racketeering activity; use and carry of a firearm dur-
ing a crime of violence; and murder during a crime of drug traffick-
ing. He asserts on appeal that (1) the district court abused its
discretion in denying his motion for a mistrial; (2) there was insuffi-
cient evidence to support the jury’s findings regarding drug quantity;
(3) there was insufficient evidence to support his convictions for mur-
der in aid of racketeering and murder during a crime of drug traffick-
ing; and (4) the Government presented insufficient evidence of an
effect on interstate commerce to invoke federal jurisdiction. Finding
no merit to Claiborne’s claims, we affirm.

   First, as to the prosecutor’s comments during closing arguments
concerning Claiborne’s failure to testify, we conclude that the district
court did not abuse its discretion in denying Claiborne’s motion for
a mistrial on this basis. Even assuming the prosecutor’s remarks con-
stituted a direct comment on Claiborne’s failure to testify, see United
States v. Whitehead, 618 F.2d 523, 527 (4th Cir. 1980), we conclude
that they did not affect Claiborne’s substantial rights. See United
States v. Harrison, 716 F.2d 1050, 1052 (4th Cir. 1983).

   We also find that sufficient evidence supported the jury’s findings
regarding drug quantity as well as Claiborne’s convictions for murder
in aid of racketeering activity and murder during a crime of drug traf-
ficking. A reviewing court must uphold a jury’s verdict if there is sub-
stantial evidence to support it. Glasser v. United States, 315 U.S. 60,
80 (1942). We have reviewed the record and are satisfied that sub-
stantial evidence supports each of the jury’s findings.
                     UNITED STATES v. CLAIBORNE                      3
   Finally, we hold that the Government presented sufficient evidence
of an effect on interstate commerce to support Claiborne’s conviction
for murder in aid of racketeering activity under 18 U.S.C.A. § 1959
(West 2000). The Government need only show that the enterprise’s
activities had a de minimis effect on interstate commerce. The Gov-
ernment met this standard in this case by presenting the jury with evi-
dence of the presence of crack cocaine and heroin in the
Commonwealth of Virginia along with evidence that the plants
required to produce these drugs do not grow in Virginia. See United
States v. Gray, 137 F.3d 765, 772-73 (4th Cir. 1998). We note that
the Government was not required to prove an effect on interstate com-
merce to obtain a conviction on the remaining counts.

   Accordingly, we affirm Claiborne’s convictions and sentences. We
dispense with oral argument because the facts and legal contentions
are adequately presented in the materials before the court and argu-
ment would not aid the decisional process.

                                                          AFFIRMED